UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6979



ROBERT A. CUFFEE,

                                               Plaintiff - Appellant,

          versus


DOCTOR   ODIMSE,   Medical  Director;   MARY
TAKNOWSKI, Medical Department Head; PHYLLIS
PATTSON, Nurse; ERIC L. BOOKER, Correctional
Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-70-1)


Submitted:   October 18, 2001              Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert A. Cuffee, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert A. Cuffee appeals from the district court’s order dis-

missing without prejudice his action pursuant to 42 U.S.C.A. § 1983

(West Supp. 2001) for failure to pay a filing fee or seek leave to

proceed in forma pauperis. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we deny Cuffee’s motion to compel and affirm on the reasoning of

the district court. Cuffee v. Odimse, No. CA-01-70-1 (E.D. Va. May

7, 2001).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2